DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art references fail to disclose or reasonably suggest a seawater battery cell comprising: a seawater battery module including: a body, an anode including an exposed portion that outwardly protrudes from a first portion of the body such that the exposed portion of the anode is exposed out of the body, and a cathode including an exposed portion that outwardly protrudes from a second portion of the body different from the first portion such that the exposed portion of the cathode is exposed out of the body; a watertight structure coupled to the seawater battery module, the watertight structure being configured to tightly seal the exposed portion of the anode and the exposed portion of the cathode from seawater; a first watertight connector portion electrically connected to either one of the exposed portion of the anode and the exposed portion of the cathode; and a second watertight connector portion electrically connected to the other of the exposed portion of the anode and the exposed portion of the cathode and coupled to a first watertight connector portion of an adjacent seawater battery cell.  The prior art also fails to disclose a seawater battery comprising: a plurality of seawater battery cells; and
a charging voltage application module electrically connected to the plurality of seawater battery cells so as to apply a charging voltage to the plurality of seawater battery cells, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545.  The examiner can normally be reached on Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/Primary Examiner, Art Unit 1722